                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL BERMAN,                                      Case No.18-cv-01060-YGR (JSC)
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: DISCOVERY DISPUTE
                                                   v.                                        JOINT LETTER
                                   9

                                  10     FREEDOM FINANCIAL NETWORK,                          Dkt. No. 89
                                         LLC, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff brings a putative class action against Defendants for violation of the Telephone

                                  14   Communications Privacy Act. Now pending before the Court is a discovery dispute joint letter

                                  15   from the parties regarding whether Plaintiff can contact consumers identified on the call logs

                                  16   produced by or to be produced by Defendants. (Dkt. No. 89.) After considering the parties’ joint

                                  17   discovery letter brief, the Court concludes that there is no good reason to bar Plaintiff from

                                  18   contacting consumers on the call logs, consumers who are potential percipient witnesses with

                                  19   information directly relevant to the issues in this case, including class certification issues. The

                                  20   cases cited by Defendants do not persuade the Court otherwise. First, all recognize the

                                  21   appropriateness of producing the call log information. Second, the two cases that included a non-

                                  22   contact order did not contain any reasoning as to why a complete bar was warranted. Further,

                                  23   Defendants’ argument assumes they win the case, an assumption not yet borne out by the

                                  24   evidence.

                                  25          Nonetheless, the Court is mindful that the only reason Plaintiff can contact these

                                  26   consumers is because Plaintiff filed a lawsuit. See Artis v. Deere & Co., 276 F.R.D. 348, 352

                                  27   (N.D. Cal. 2011) (putative class members have a privacy interest in their contact information);

                                  28   Khalilpour v. CELLCO P’ship, No. C 09-02712 CW MEJ, 2010 WL 1267749, at *3 (N.D. Cal.
                                   1   Apr. 1, 2010) (“the potential putative class members in this controversy have a legally protected

                                   2   interest in the privacy of their phone numbers and a reasonable expectation of privacy”). In other

                                   3   words, these potential class members did not consent to being contacted by telephone by

                                   4   Plaintiff’s counsel and thus their privacy rights are implicated. See Willner v. Manpower, Inc.,

                                   5   No. C 11-2846 JST (MEJ), 2013 WL 12324002, at *2 (N.D. Cal. Mar. 27, 2013) (“Contact by

                                   6   telephone constitutes a more serious invasion of privacy because the putative class members

                                   7   cannot ignore a telephone call the same way they can ignore a solicitation that arrives by mail.”)

                                   8   Accordingly, to ensure that the harm which Plaintiff is attempting to redress through this lawsuit is

                                   9   not exacerbated by Plaintiff’s efforts to contact consumers, the Court orders Plaintiff to submit to

                                  10   the Court a proposed protective order that includes a detailed plan for how he is going to contact

                                  11   these consumers and other proposed limitations on the use of this information. See, e.g.,

                                  12   Khalilpour, 2010 WL 1267749, at *4. Unless and until the Court approves Plaintiff’s proposed
Northern District of California
 United States District Court




                                  13   protective order, Plaintiff shall refrain from directly contacting consumers identified on the call

                                  14   logs. This Order does not prohibit Plaintiff from communicating with consumers who initiate any

                                  15   communication.

                                  16          This Order disposes of Docket No. 89.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 1, 2018

                                  20

                                  21
                                                                                                     JACQUELINE SCOTT CORLEY
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
